Case 2:20-cv-02102-KM-JBC Document 78 Filed 05/06/21 Page 1 of 6 PageID: 637




                    UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF NEW JERSEY

    ALLISON DAWN BLIXT and                  :
    L. Z.-B.,                               :
                                            :
                              Plaintiffs,   :
                    -against-               :     Civ. No. 2:20-cv-02102-KM-JBC
                                            :
    THE UNITED STATES                       :              Hon. Kevin McNulty
    DEPARTMENT OF STATE and THE :
    HONORABLE REX W. TILLERSON, :
    Secretary of State,                     :
                                            :
                                          1
                              Defendants.   :
                                            :


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR FURTHER
              EXTENSION OF CASE DEADLINES


    Theodore Edelman (pro hac vice)          Elizabeth A. Cassady (pro hac vice)
    Jessica M. Klein (pro hac vice)          SULLIVAN & CROMWELL LLP
    Lauren M. Goldsmith (pro hac vice)       1700 New York Avenue, N.W.
    Mark A. Makar                            Washington, D.C. 20006
    SULLIVAN & CROMWELL LLP                  Telephone: 202-956-6980
    125 Broad Street
    New York, New York 10004
    Telephone: 212-558-4000                  Aaron C. Morris (pro hac vice)
                                             IMMIGRATION EQUALITY
                                             40 Exchange Place, Suite 1300
                                             New York, New York 10005
                                             Telephone: 212-714-2904

                                Attorneys for Plaintiffs




1
      Antony J. Blinken was confirmed as United States Secretary of State on
January 26, 2021; and, pursuant to Federal Rule of Civil Procedure 25(d), has been
“automatically substituted” in his official capacity for his predecessor.
Case 2:20-cv-02102-KM-JBC Document 78 Filed 05/06/21 Page 2 of 6 PageID: 638




             Plaintiffs, Allison Dawn Blixt and her son L. Z.-B., by and through his

court-appointed guardian ad litem, Stefania Zaccari, (“Plaintiffs”) respectfully

submit the following response to Defendants’ Notice of Motion and Motion for 14-

Day Extension of Case Deadlines filed in the above-captioned action (“Action”) by

defendants The United States Department of State and The Honorable Antony J.

Blinken, in his capacity as Secretary of State (collectively, “Defendants” and

together with Plaintiffs, the “Parties”). (ECF No. 77 (“Motion” or “Mot.”).)

             This is far from the first such application by Defendants in the course

of this three-year litigation challenging the application to Plaintiffs of Defendants’

internal policy requiring that an individual seeking recognition of United States

citizenship at birth under Section 301(g) of the Immigration and Nationality Act of

1952, 8 U.S.C. § 1401(g), must demonstrate a biological relationship with a U.S.

citizen parent; nor is this the only eleventh-hour extension request by Defendants.

Indeed, in the late afternoon of Thursday, March 4, 2021, Defendants filed a motion

(“March Motion”) to extend by 60 days the Monday, March 8, 2021 deadline for

filing reply briefs in support of the pending cross-motions for summary judgment on

Plaintiffs’ claims under 8 U.S.C. § 1503(a). (ECF No. 73.) The March Motion also

requested an adjournment of a case management conference in the Action scheduled

for March 31, 2021.
Case 2:20-cv-02102-KM-JBC Document 78 Filed 05/06/21 Page 3 of 6 PageID: 639




             The March Motion acknowledged that Defendants previously had

sought and obtained a 30-day extension of the reply briefs deadline “to allow the

new presidential administration time to become familiar with the issues in this case.

ECF Nos. 71, 72.” (March Motion at ¶ 2.) The March Motion explained that “the

Department of State is currently actively reviewing its policies regarding the

administration of the at-birth citizenship statutes for children born abroad in light of

the new administration’s priorities.” (Id. at ¶ 3.) That motion added that “[t]he

ongoing review could obviate the need for further litigation or otherwise impact

further proceedings.” (Id.) Defendants accordingly proposed that the Parties file a

joint status report within the requested 60-day deadline “to update the Court.” (Id.

at ¶ 9.) The March Motion did not indicate that the extension request was but an

interim request to permit Defendants to engage in a policy-making process at their

convenience, without having to litigate this Action on the schedule previously agreed

to by the Parties and ordered by the Court.

             Given the open-ended nature of the March Motion’s request and

Defendants’ failure to provide any information from which it could be concluded

that their policy reconsideration likely would facilitate the orderly and expeditious

resolution of the Action, Plaintiffs opposed that motion. (ECF No. 74.) The Court

granted the March Motion by Text Order dated March 8, 2021, but directed that

“[a]bsent further order of the Court, the extension will not end in a conference, but


                                          -2-
Case 2:20-cv-02102-KM-JBC Document 78 Filed 05/06/21 Page 4 of 6 PageID: 640




in compliance with the deadlines as extended.”         (ECF No. 75.)     The Court

subsequently adjourned the March 31, 2021 status conference to May 11, 2021.

(ECF No. 76.)

             Plaintiffs heard nothing further from Defendants regarding their policy

reconsideration or the proposed schedule for the Action until yesterday after

9:00 p.m. Eastern time, when Defendants informed Plaintiffs by e-mail that

Defendants’ policy review was still on-going and that Defendants would seek a

further 14-day extension of the case deadlines in the Action. Defendants’ e-mail did

not provide any details of any proposed policy modification or any explanation of

how that modification likely would affect the resolution of Plaintiffs’ claims in the

Action. Nor did further discussion with Defendants’ counsel provide additional

clarity.

             What is clear is that Defendants seek a further 14-day extension to

continue their policy review; and that Defendants intend to inform the Court by the

end of that period (or such further expanded period as Defendants secure) whether,

and presumably in what respects, they have changed the relevant policy. Defendants

have declined to provide any information regarding the substance of the proposed

amended policy, its scope, or its applicability to Plaintiffs and their claims in the

Action. Defendants also have not committed that this requested extension will be

their last. It is also apparent from this course of dealing that Defendants seek to


                                         -3-
Case 2:20-cv-02102-KM-JBC Document 78 Filed 05/06/21 Page 5 of 6 PageID: 641




conduct their policy review at their own pace, and without any deference to the

deadlines imposed by the Court in this Action or any consideration for the resulting

impact of delays on Plaintiffs and their family situation.

             As Plaintiffs indicated in their opposition to the March Motion, they

remain committed to assisting in the conservation of the Court’s resources and to

accommodating an orderly and efficient resolution of the Action. (ECF No. 74 at

2.) In view of the wholesale absence of disclosure of any aspects of Defendants’

proposed policy change or its likely impact on the Action or Plaintiffs’ claims,

however, Plaintiffs believe that they are unable to take a position with respect to

Defendants’ new extension request. Accordingly, Plaintiffs remain ready to file

their reply brief on May 7, 2021, as previously ordered by the Court. If, however,

the Court grants Defendants’ current motion, Plaintiffs respectfully request that the

Court schedule at the conclusion of the extended period or such other time as is




                                         -4-
Case 2:20-cv-02102-KM-JBC Document 78 Filed 05/06/21 Page 6 of 6 PageID: 642




convenient for the Court a conference with the Parties to discuss the substance and

future conduct of the Action.



Dated: May 6, 2021                            Respectfully Submitted,
                                              /s/ Theodore Edelman
                                              Theodore Edelman (pro hac vice)
                                              Jessica M. Klein (pro hac vice)
                                              Lauren M. Goldsmith (pro hac vice)
                                              Mark A. Makar
                                              SULLIVAN & CROMWELL LLP
                                              125 Broad Street
                                              New York, New York 10004
                                              Telephone: 212-558-4000
                                              Elizabeth A. Cassady (pro hac vice)
                                              SULLIVAN & CROMWELL LLP
                                              1700 New York Avenue N.W.
                                              Washington, D.C. 20006
                                              Telephone: 202-956-6980
                                              Aaron C. Morris (pro hac vice)
                                              IMMIGRATION EQUALITY
                                              40 Exchange Place, Suite 1300
                                              New York, New York 10005
                                              Telephone: 212-714-2904
                                              Attorneys for Plaintiffs




                                        -5-
